         Case 1:20-cv-01012-PEC Document 6 Filed 08/19/20 Page 1 of 3




          In the United States Court of Federal Claims
                                        No. 20-1012C

                                   (Filed: August 19, 2020)

                                  NOT FOR PUBLICATION

                                                 )
LOUIS DIOR AMIR,                                 )
                                                 )     Pro Se Complaint; Sua Sponte
                     Plaintiff,                  )     Dismissal for Want of
                                                 )     Jurisdiction; RCFC 12(h)(3).
v.                                               )
                                                 )
THE UNITED STATES,                               )
                                                 )
                    Defendant.                   )
                                                 )

                                          ORDER

       The court has before it pro se plaintiff Louis Dior Amir’s complaint, ECF No. 1,
and his motion to proceed in forma pauperis in this matter, ECF No. 2. Because the court
lacks jurisdiction over the claims made in plaintiff’s complaint, the court dismisses this
case pursuant to Rule 12(h)(3) of the Rules of the United States Court of Federal Claims
(RCFC) sua sponte. See RCFC 12(h)(3) (“If the court determines at any time that it lacks
subject-matter jurisdiction, the court must dismiss the action.”).

I.     Background

       On August 10, 2020, plaintiff Louis Dior Amir, currently incarcerated at the
Federal Correctional Institution in Ray Brook, New York, filed a complaint alleging
“current suffering of legal wrong by the action of [a] United States District Judge for the
Northern Judicial District of Ohio . . . case number 1:10-cr-00439” resulting in plaintiff
being placed in “the custody of the Attorney General of the United States.” ECF No. 1 at
1. In sum, plaintiff asserts violations of his rights to due process, equal protection, and
other constitutional guarantees as of the result of his criminal conviction. Id. at 1-2.
Thus, as it appears to the court, plaintiff requests that this court set aside the criminal
judgment against him. Id. at 2.
            Case 1:20-cv-01012-PEC Document 6 Filed 08/19/20 Page 2 of 3




II.    Legal Standards

       A.      Pro Se Litigants

        The court acknowledges that pro se plaintiffs are not expected to frame issues with
the precision of a common law pleading. Roche v. USPS, 828 F.2d 1555, 1558 (Fed. Cir.
1987). Therefore, plaintiff’s complaints have been reviewed carefully to ascertain
whether, given the most favorable reading, any of plaintiff’s claims support jurisdiction
in this court.

       B.      Jurisdiction

       This court is one of limited jurisdiction. Specifically, the Tucker Act grants the
court the authority to consider, “any claim against the United States founded either upon
the Constitution, or any Act of Congress or any regulation of an executive department, or
upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1) (2012). “A
court may and should raise the question of its jurisdiction sua sponte at any time it
appears in doubt.” Arctic Corner, Inc. v. United States, 845 F.2d 999, 1000 (Fed. Cir.
1988) (citation omitted).

III.   Analysis

       A.      Jurisdiction

        The claims presented in plaintiff’s complaint are, by their nature, related to his
conviction and imprisonment. This court has no jurisdiction over criminal matters, and
thus does not have the authority to consider plaintiff’s complaint. E.g., Joshua v. United
States, 17 F.3d 378, 379 (Fed. Cir. 1994). It follows, also, that a request to set aside a
criminal judgment is not within this court’s jurisdiction. See id. at 380 (stating that the
court “does not have jurisdiction to review the decision of district courts or the clerks of
district courts relating to proceedings before those courts”).

        To the extent that plaintiff alleges that the actions of the district court or judge
violated his constitutional rights, jurisdiction is likewise lacking in this forum. It is
well-settled that violations of a plaintiff’s constitutional rights by a federal official do not
fall within this court’s jurisdiction. Brown v. United States, 105 F.3d 621, 624 (Fed. Cir.
1997).

       B.      Transfer

      Because the court has concluded that it lacks jurisdiction in this case, it must
consider whether transfer to a court with jurisdiction is in the interests of justice:

       [w]henever a civil action is filed in [this] court . . . and [this] court finds that
       there is a want of jurisdiction, the court shall, if it is in the interest of justice,

                                                 2
          Case 1:20-cv-01012-PEC Document 6 Filed 08/19/20 Page 3 of 3




       transfer such action or appeal to any other such court . . . in which the action
       or appeal could have been brought at the time it was filed or noticed . . .

28 U.S.C. § 1631 (2012). “Transfer is appropriate when three elements are met: (1) the
transferring court lacks subject matter jurisdiction; (2) the case could have been filed in
the court receiving the transfer; and (3) the transfer is in the interests of justice.” Brown
v. United States, 74 Fed. Cl. 546, 550 (2006) (citing 28 U.S.C. § 1631).”

       The court has already determined that it lacks jurisdiction over plaintiff’s claims.
Plaintiff’s complaint, however, contains so few factual allegations that the court is unable
to determine whether transfer would serve the interests of justice in this case, or to which
court such a transfer would be made. For this reason, a transfer of plaintiff’s claims is
not warranted. If plaintiff believes he has a viable claim that can be heard in another
forum, he may pursue such a case independently.

IV.    Conclusion

        The court does not possess subject matter jurisdiction over this suit, and this case
must be dismissed. Accordingly, plaintiff’s application to proceed in forma pauperis,
ECF No. 2, is GRANTED for the limited purpose of determining this court’s
jurisdiction. The clerk’s office is directed to ENTER final judgment DISMISSING
plaintiff’s complaint for lack of subject matter jurisdiction, without prejudice, pursuant to
RCFC 12(h)(3).


       IT IS SO ORDERED.



                                                   s/Patricia E. Campbell-Smith
                                                   PATRICIA E. CAMPBELL-SMITH
                                                   Judge




                                              3
